Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-21 are allowed and remembered as claims 1-20. The original Claim 1 has been canceled. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 	
As per claim 1 and corresponding claims 11 and 17, 
A computer-implemented method comprising: receiving, by a planning circuit of a vehicle traveling on a first drivable region that forms an intersection with a second drivable region, information sensed by at least one range sensor of the vehicle; determining, by the planning circuit and based on the information sensed by the at least one range sensor, a movement state of each of a first object on the first drivable region and a second object on the second drivable region, wherein the movement state of each of the first and second objects comprises a stationary state in which the object is stationary or a mobile state in which the object is in motion and a direction in which the object is moving, and wherein a traffic signal at the intersection controls movement of objects through the intersection; determining, by the planning circuit, a state of the traffic signal at the intersection and a traffic delay at the intersection based on the movement state of at least one of the first and second objects; and controlling, by a control circuit, an operation of the vehicle based on at least one of the state of the traffic signal at the intersection and the traffic delay at the intersection.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.   Meyer (US 2017/0072962) discloses a traffic light anticipation wherein a vehicle includes at least one autonomous driving sensor configured to detect a traffic pattern relative to an intersection.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1, 23 and 24, including receiving, by a planning circuit of a vehicle traveling on a first drivable region that forms an intersection with a second drivable region, information sensed by at least one range sensor of the vehicle; determining, by the planning circuit and based on the information sensed by the at least one range sensor, a movement state of each of a first object on the first drivable region and a second object on the second drivable region, wherein the movement state of each of the first and second objects comprises a stationary state in which the object is stationary or a mobile state in which the object is in motion and a direction in which the object is moving, and wherein a traffic signal at the intersection controls movement of objects through the intersection; determining, by the planning circuit, a state of the traffic signal at the intersection and a traffic delay at the intersection based on the movement state of at least one of the first and second objects; and controlling, by a control circuit, an operation of the vehicle based on at least one of the state of the traffic signal at the intersection and the traffic delay at the intersection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689